NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



N.S.,                                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D14-85
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 22, 2015.

Appeal from the Circuit Court for
Hillsborough County; Rex Barbas, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


CASANUEVA, Judge.

              Affirmed. See § 985.032(2), Fla. Stat. (2013) ("A juvenile who has been

adjudicated delinquent or has adjudication of delinquency withheld shall be assessed

costs of prosecution as provided in [section 938.27, Florida Statutes (2013)].").



SILBERMAN and MORRIS, JJ., Concur.